ACCEPTED
                                                                                            06-15-00113-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                     11/18/2015 10:55:02 AM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                                   NO. 06-15-00113-CR

                            IN THE COURT OF APPEALS             FILED IN
                        FOR THE SIXTH APPELLATE DISTRICT 6thTEXARKANA,
                                                             COURT OF APPEALS
                                                                         TEXAS
                                 AT TEXARKANA           11/18/2015 10:55:02 AM
                                                                        DEBBIE AUTREY
                                                                           Clerk

                                 CASEY AUSTIN JONES

                                            VS.

                                 THE STATE OF TEXAS

            APPEALED FROM THE 71ST DISTRICT COURT, HARRISON COUNTY
                          TRIAL CAUSE NO. 12,0154X


                   MOTION FOR EXTENSION OF TIME TO FILE
                  BRIEF FOR CASEY AUSTIN JONES, APPELLANT


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

              COMES NOW CASEY AUSTIN JONES, Appellant herein, and

pursuant to Rule 10.5(b), TEX. R. APP. PROC., and pursuant to the extension

policies of this Court, makes this request to extend filing the brief in this

cause and would show as follows:

                                             I.

               The Official Court Reporter has filed the Reporter’s record with this

 Honorable Court. The undersigned has received copies of that record as well




 	  	                                                                            1	  
       as the Clerk’s Record. The deadline for filing Appellant’s Brief is on or before

       November 23, 2015.

                                                 II.

             Appellant requests an additional thirty (30) days in which to complete the

       research and writing necessary for submission of the brief.

                                                  III.

             As reasonable explanation for the need for an extension of time Appellant

       would show as follows:

            While counsel for Appellant has devoted time to reading the record,

       research, and drafting the Brief, the Brief is not yet finished. Moreover, on or about

       November 4, 2015, the supplement to the Reporter’s Record was filed, containing

       the record of the hearing on the motion for new trial, an essential part of the appeal.

             Appellate counsel has also during the past thirty days devoted his time to

       other matters in his office, including, but not limited to, the following matters:

             Work on Criminal Appeals
	  
             Continued correspondence with Appellant in Esaw Lampkin v. State, No.

       06-14-00024-CR, now PD-1333-15 in Court of Criminal Appeals.

            Work on presenting a motion for new trial on October 28, 2015, in Cause No.

       43,014-A, State v. Fred Wright, Jr., an appeal out of Gregg County; this Court’s

       number in Cause No. 06-15-00153-CR.
	                                                                                           2	  
            Probate & Estate Work (All in Gregg County)

             Cause No. 2014-0317-P In re Estate of Baker: work on third amended report

       of attorney ad litem for unknown heirs

             Cause No. 2015-0308-E In re Estate of Williams: work on answer and report

       of attorney ad litem for unknown heirs

             Cause No. 2015-0297-E In re Estate of Roberts: work on investigating into

       heirship and file answer as attorney ad litem for unknown heirs

             Child Protective Services Work (All in Gregg County)
	  
            CPS conferences, court hearings, correspondence in the following cases:

            No. 2007-7811-DR, “Interest of M.W. , J.W., and C. F.”

            No. 2015-178-DR, “Interest of X.D.T.”

             No. 2015-1671-DR, “Interest of D.V. and E. H.”

            No. 2015-1190-CCL2, “Interest of G.O.”

            Drafted and filed memorandum of law in following case:

            No. 2014-873-DR, “Interest of J. K. V.”

            Counsel has also spent several hours in conference during each week of the

       past 30-day period with clients who have consulted with counsel on such diverse

       areas of law as collections, criminal law, probate, juvenile, and other legal matters.




	                                                                                              3	  
            With a grant of an additional thirty days Appellate counsel plans to finish writing

       the brief and submit it to the Court.

                                                IV.
	  
             There has previously been no motion filed for extension of time, or grants of

       time extended to Appellant, for the filing of Appellant's brief.

             WHEREFORE, PREMISES CONSIDERED, CASEY AUSTIN JONES,

Appellant, respectfully requests that this Honorable Court of Appeals will, upon

reviewing this Motion, grant the extension of time for filing Appellant's brief as

requested herein, and for such other relief to which Appellant may be entitled.

                                                      Respectfully submitted,

                                                      LAW OFFICES OF LEW DUNN
	  
                                                      _/s/ Lew Dunn_
                                                      Lew Dunn Attorney at Law
                                                      201 E. Methvin, Suite 102
                                                      P.O. Box 2226
                                                      Longview, Texas 75606
                                                      903-757-6711
                                                      FAX 903-757-6712
                                                      Texas State Bar No. 06244600
                                                      ATTORNEY FOR APPELLANT




	                                                                                           4	  
                                CERTIFICATE OF SERVICE
	  
             I hereby certify that a true and correct copy of the above and foregoing Motion

       is being sent by electronic transmission to the office of Hon. Laura Carpenter,

       Assistant Criminal District Attorney, Harrison County Courthouse, 200 W.

       Houston Street, Suite 206, Marshall, Texas 75670 on this 18th day of November,

       2015, email address: laurac@co.harrison.tx.us.

                                                    /s/_LewDunn_____________
                                                    Lew Dunn
                                                    COUNSEL FOR APPELLANT




	                                                                                         5